16 So. 3d 311 (2009)
Aida CABRERA-MORO, Appellant,
v.
Robert F. BOYKIN, Appellee.
No. 5D08-1257.
District Court of Appeal of Florida, Fifth District.
August 28, 2009.
Jerome Rotenberg, of Carney & Associates, P.A., Crystal River, for Appellant.
Kevin K. Dixon, of Kevin K. Dixon, P.A., Inverness, for Appellee.
PER CURIAM.
Appellant, Aida Cabrera-Moro, appeals two orders of the lower court, one entering summary judgment as to Count I of her complaint and the other striking the two remaining counts of the complaint for failing to comply with several orders of the court. We find no error and affirm the trial court's disposition of Count I. As to Appellant's appeal of the trial court's disposition of Counts II and III, it is Appellant's burden to demonstrate error. The record here is inadequate to show that the trial court abused its discretion.
AFFIRMED.
GRIFFIN, TORPY and LAWSON, JJ., concur.